 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6586 
 
AN ACT 
To extend the application of certain space launch liability provisions through 2014. 
 
 
1.Short titleThis Act may be cited as the Space Exploration Sustainability Act. 
2.Assurance of Core CapabilitiesSection 203 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18313) is amended by adding at the end the following: 
 
(c)Sense of Congress Regarding Human Space Flight Capability AssuranceIt is the sense of Congress that the Administrator shall proceed with the utilization of the ISS, technology development, and follow-on transportation systems (including the Space Launch System, multi-purpose crew vehicle, and commercial crew and cargo transportation capabilities) under titles III and IV of this Act in a manner that ensures— 
(1)that these capabilities remain inherently complementary and interrelated; 
(2)a balance of the development, sustainment, and use of each of these capabilities, which are of critical importance to the viability and sustainability of the U.S. space program; and 
(3)that resources required to support the timely and sustainable development of these capabilities authorized in either title III or title IV of this Act are not derived from a reduction in resources for the capabilities authorized in the other title. 
(d)LimitationNothing in subsection (c) shall apply to or affect any capability authorized by any other title of this Act. 
3.Extension of certain space launch liability provisionsSection 50915(f) of title 51, United States Code, is amended by striking December 31, 2012 and inserting December 31, 2013. 
4.Exemption from INKSNASection 7(1)(B) of the Iran, North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note) is amended— 
(1)by striking , or for the purchase of goods or services relating to human space flight, that are; and 
(2)by striking prior to July 1, 2016 and inserting prior to December 31, 2020. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
